EXHIBIT 10.31

FISCAL 2010 COMPENSATION ARRANGEMENTS FOR NAMED EXECUTIVE OFFICERS

On April 8, 2010, the base salaries for the fiscal year ending January 31, 2011
(“Fiscal 2010”) and the bonus compensation for services performed during the
fiscal year ended January 31, 2010 (“Fiscal 2009”) for the executive officers of
Alloy, Inc. (the “Company”), including Matthew C. Diamond, the Company’s Chief
Executive Officer and Chairman of its Board of Directors; James K. Johnson, Jr.,
its President and Chief Operating Officer; Joseph D. Frehe, its Chief Financial
Officer; Gina R. DiGioia, its Chief Legal Officer and Secretary; and Robert L.
Bell, its Chief Technology Officer (the “Executives”) were determined. The
following table sets forth a summary of the compensation for the Executives:

 

Executive Officer   Title   Fiscal 2010 Base
Salary     Cash
Bonus(1)     Value of Restricted
Stock Grants ($)     Value of  Stock
Options($)(2)

Matthew C. Diamond

  Chief Executive Officer   $ 450,000      $ 482,531      $ 714,862 (3)     
$357,431

James K. Johnson, Jr. 

  Chief Operating Officer   $ 450,000      $ 482,531      $ 714,862 (3)    
$357,431

Joseph D. Frehe

  Chief Financial Officer   $ 240,000      $ 50,000      $ 50,000 (4)     —  

Gina R. DiGioia

  Chief Legal Officer   $ 225,000      $ 50,000      $ 50,000 (4)     —  

Robert L. Bell

  Chief Technology Officer    $ 337,000        —          —        —  

 

(1) Represents a cash bonus for performance during Fiscal 2009, which was paid
during Fiscal 2010.

(2) Represents the dollar value of options to purchase shares of the Company’s
common stock and consists of 100,940 options with a per-share exercise price of
$8.50, which is the closing price of the Company’s common stock on April 8,
2010, the date of grant; the options vest equally over a three year period.

(3) Represents the dollar value of restricted stock granted for services
rendered during Fiscal 2009 and consists of: (i) 43,168 shares of restricted
stock with a value of $357,431, subject to the terms of a restricted stock
agreement executed by the recipient and the Company, including the Company’s
right of repurchase upon the occurrence of certain events and which right of
repurchase lapses with respect to one-third of the granted shares on each of
March 30, 2011, 2012, and 2013; and (ii) 45,942 shares of restricted stock with
a value of $357,431, subject to the terms of a restricted stock agreement
executed by the recipient and the Company, including the Company’s right of
repurchase lapsing when the average closing price of a share of Company common
stock exceeds $9.94 for ten consecutive days following the grant date, provided
that one-third of such shares shall vest no earlier than March 30, 2011,
one-third shall vest no earlier than March 30, 2012, and the final one-third
shall vest no earlier than March 30, 2013.

(4) Represents the dollar value of restricted stock granted for services
rendered during Fiscal 2009 and consists of 6,039 shares of restricted stock
with a value of $50,000, subject to the terms of a restricted stock agreement
executed by the recipient and the Company, including the Company’s right of
repurchase upon the occurrence of certain events and which right of repurchase
lapses with respect to one-third of the granted shares on each of March 30,
2011, 2012, and 2013.